U.S. Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q (Mark One) þ Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2011 o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act For the transition period from N/A through N/A Commission File No. 000-53612 Bonanza Goldfields Corp. (Name of registrant as specified in its charter) Nevada 26-2723015 State of Incorporation IRS Employer Identification No 2415 East Camelback Road, Phoenix, AZ85016 (Address of principal executive offices) (928) 251-4044 (Issuer’s telephone number) Securities registered under Section12(b) of the Exchange Act: None Securities registered under Section12(g) of the Exchange Act: Common Stock, $0.0001 par value per share (Title of Class) Indicate by check mark whether the Registrant (1)has filed all reports required by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2)has been subject to such filing requirements for the past 90 days:Yes¨ Noþ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No þ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non–accelerated filer. See definition of “accelerated filer large accelerated filer” and “Smaller reporting company” in Rule 12b–2 of the Exchange Act. (Check one): Large accelerated filer¨Accelerated filer¨Non–Accelerated filer¨Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b–2 of the Exchange Act).YesoNoþ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding February 29, 2012 Common stock, $0.0001 par value BONANZA GOLDFIELDS CORP. INDEX TO FORM 10-Q FILING FOR THE THREE MONTHS ENDED SEPTEMBER 30, 2 TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item1. Financial Statements (unaudited) Balance Sheets 4 Statements of Operations 5 Statement of Cash Flows 6 Notes to Financial Statements 7 Item2. Management Discussion & Analysis of Financial Condition and Results of Operations 17 Item3. Quantitative and Qualitative Disclosures About Market Risk 21 Item4. Controls and Procedures 21 PART II - OTHER INFORMATION Item1. Legal Proceedings 24 Item1A. Risk Factors 25 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item3. Defaults Upon Senior Securities 26 Item4. Removed and Reserved 26 Item5. Other information 26 Item6. Exhibits 26 2 PART I – FINANCIAL INFORMATION ITEM 1. INTERIM FINANCIAL STATEMENTS AND NOTES TO INTERIM FINANCIAL STATEMENTS General The accompanying interim financial statements have been prepared in accordance with the instructions to Form 10-Q.Therefore, they do not include all information and footnotes necessary for a complete presentation of financial position, results of operations, cash flows, and stockholders' equity in conformity with generally accepted accounting principles.Except as disclosed herein, there has been no material change in the information disclosed in the notes to the financial statements included in the Company's annual report on Form 10-K for the year ended June 30, 2011.In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature.Operating results for the three months ended September 30, 2011 are not necessarily indicative of the results that can be expected for the year ending June 30, 2012. 3 BONANZA GOLDFIELDS CORPORATION (An Exploration Stage Company) BALANCE SHEETS (Unaudited) September 30, June 30, ASSETS: CURRENT ASSETS Cash $ $ Total current assets Property and equipment, net Mining claims TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY: CURRENT LIABILITIES: Accounts payable and accrued liabilities $ $ Accrued interest Accounts payable and accrued liabilities - related party Deferred liabilities Convertible note payable - Notes payable TOTAL LIABILITIES STOCKHOLDERS' DEFICIT: Series A Preferred stock, $0.0001 par value, 20,000,000 shares authorized; 0 and 3,000,000 issued and outstanding as of September 30, 2011 and June 30, 2011, respectively - Common stock, $0.0001 par value, 500,000,000 shares authorized; 284,257,916 and 278,507,916 issued and outstanding as of September 30, 2011 and June 30, 2011, respectively Additional paid-in capital Deficit accumulated during exploration stage ) ) TOTAL STOCKHOLDERS' DEFICIT ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these financial statements. 4 BONANZA GOLDFIELDS CORPORATION (An Exploration Stage Company) STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended September 30, For the Period from March 6, 2008 (inception) through September 30, 2011 (Restated) REVENUE $
